DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to Applicant’s amendment filed on 8/26/2022 entered from which Claims 1-10 are pending, where Claims 1-3 are amended and Claims 8-10 are added and Claims 6-7 are withdrawn.     
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 8/26/2022.   
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.   
  
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
  
Claim 1-5 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1-5 and 8-10, Claims 1-3 recite “(B) 324.6 to 550 parts by weight” and “(C) 2,000 to 4,843 parts by weight of a solvent” and Claim 9 recites “The primer composition of any one of claims 1 to 3, which is a blending amount of component (B) being 530 to 550 parts by weight.  The application as filed describes ¶s 0039 and a blending amount of component (C) per 100 parts by weight of component (A) and at ¶ 0041 a blended amount of component (D) per 100 parts by weight of component (A).  From ¶s 0012 and 0036 the application as filed describes component (B) as a titanium compound having the formula (1) or a mixture of organooxy-containing titanium compounds containing at least 75 mol% of a titanium compound having the formula (1) with component (B) in an amount preferably of 300 to 1,000 parts by weight per 100 parts by weight of component (A).  The amount of component (B) is preferably 350 to 800 parts by weight, more preferably 400 to 700 parts by weight.  These written descriptions, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed because the specification as filed does not describe the genus of "(B) 324.6 to 550 parts by weight” and “(C) 2,000 to 4,843 parts by weight of a solvent or a blending amount of component (B) being 530 to 550 parts by weight”, but rather a genus of blending amounts of Components (C ) per 100 parts by weight of component (A) and component (B) as a titanium compound having the formula (1) or a mixture of organooxy-containing titanium compounds containing at least 75 mol% of a titanium compound having the formula (1) with component (B) in an amount of 350 to 800 parts by weight, more preferably 400 to 700 parts by weight per 100 parts by weight of component (A).  
In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.    A)“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).   A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the description of the application as filed because a blending amount of component (B) which can be a mixture itself is not described.  The specification does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed of such blending amount of component (B) which can be a mixture itself.  In accordance with MPEP § 2164.04  I Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘blending amount of component (B) in the application as filed.   
Claim Rejections - 35 USC § 112(b)
Claims 1-5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding Claims 1-5 and 8-10, Claims 1-3 recite “(B) 324.6 to 550 parts by weight” and “(C) 2,000 to 4,843 parts by weight of a solvent” and Claim 9 recites “The primer composition of any one of claims 1 to 3, which is a blending amount of component (B) being 530 to 550 parts by weight.  These recitations are unclear and confusing whether the parts by weight are based on the weight of 100 parts of component (A) or a total parts by weight of the primer composition.  Also Claim 9 recites a blending amount of component (B), where component (B) can be a mixture which lacks clarity whether a blending amount is of the mixture for component (B).  Therefore these claims are indefinite.  
Regarding Claims 1-5, and 8-10, Claims 1-3, recite “effective for improving the adhesion  between a substrate selected from organic resins, metals and resin-painted metals and a cured product of a room temperature curable organopolysiloxane composition” which is unclear and confusing and indefinite in that the term “improving” for adhesion is a relative term rendering the claims indefinite.  The term “improving” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant’s explanation in the remarks at page 6 or 14 appear directed to any improvements as those of processability for working life and durability with just “good” adhesion with a variety of adherends rather than “improving adhesion”.   
Regarding Claims 2-4 and 8-10,  Claim 2 recites “the mixture being a mixture of reaction products which are formed by mixing (B1) selected from the group consisting of a tetraorganooxytitanium, a partial hydrolytic condensate thereof and mixtures thereof with (B2) an acetoacetate in a ratio of from 0.8 mole to less than 1.2 moles of acetoacetate (B2) per mole of titanium atoms in (B1) . . .”   Claim 3 recites “ the mixture being a mixture of reaction products which are formed by mixing (BI) selected from the group consisting of a tetraorganooxytitanium, a partial hydrolytic condensate thereof and mixtures thereof with (B3) an organooxy-containing titanium chelate compound having two acetoacetate chelates per titanium atom, in a ratio of from 0.709 mole to less than 1.2 moles of the organooxy-containing titanium chelate compound having two acetoacetate chelates per titanium atom (B3) per mole of titanium atoms in (B1) . . .”  These recitations are unclear and confusing whether “the mixture” is the same or different from “a mixture of organooxy-containing titanium compounds”.  Therefore the claims are indefinite to one skilled in the art.  
Claim 8 recites “The primer composition of any one of claims 1 to 3, which is a molar ratio of R3SiO1/2 units to SiO4/2 units of component (A) being 0.85.  This recitation is unclear and confusing whether the primer composition is a molar ratio of some sort and whether “a molar ratio” is the same as or in addition to the molar ratio of Claims 1-3 from which Claim 8 depends 
 Claim 9 recites “The primer composition of any one of claims 1 to 3, which is a blending amount of component (B) . . .”  This recitation is unclear and confusing how the blending amount of Component (B) alone becomes the primer composition without components (A) and (C).  This recitation is unclear and confusing how the blending amount of Component (C) alone becomes the primer composition without components (A) and (B).     
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 and 8-10 as dependent from Claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application publication 2015/0275045 Adachi et al (hereinafter “Adachi”) in view of U.S. Patent Application publication 2012/0108730, Zander et al. (hereinafter “Zander”).   
Regarding Claim 1, Adachi discloses in the entire document particularly in the abstract and at ¶s 0001, 0007-0012, 0019, 0029-0037 and 0044 a primer composition. The primer composition comprises: a tert butyl acetate solvent; an organometallic reagent selected from organotitanates, organozirconates, aluminum organometallic compounds, and any combination thereof; an organotin compound; a silane with at least 3 hydrolyzable groups; and a polyorganosiloxane resin.  Optionally, the primer composition further comprises a second solvent different from the tert butyl acetate solvent.  From ¶s 0001 and 0024 solutions can be used to prime painted metal substrates to improve adhesion to and cohesive failure mode of silicone-based sealant  {reading on a for improving the adhesion between a substrate selected from organic resins, metals and resin-painted metals and a cured product of a room temperature curable organopolysiloxane composition}.  From ¶s 0033-0035 the polyorganosiloxane resins generally may be depicted using the following general formula of the following groups (R1R2R3SiO1/2)a(R4R5SiO2/2)b- (R6SiO3/2)c(SiO4/2)d. (corresponding to (A) of Claim 1).  These are often referred to as M, D, T, or Q units respectively.  For the formula 0<a<1, b ≥ 0, c ≥ 0, 0<d<1, a+b+c+d=1, and 0.2<a/d<3.5, (when a, b, c and d are mole fractions).  
From ¶ 0044 the compositions can include cross-linkers and the primer composition is allowed to dry and a silicone-based sealant is applied to the painted substrate.  {Reading on three-dimensional network structure comprising R3SiO1/2 units and SiO4/2 units, a molar ratio of R3SiO1/2 units to SiO4/2 units, a molar ratio of R3SiO1/2 units to SiO4/2 units being 0.85 to 1.0, wherein R is each independently a substituted or unsubstituted monovalent hydrocarbon group of 1 to 6 carbon atoms of pending Claim 1}.  The range of 0.2 to 3.5 overlaps the claimed range of 0.85 to 1.0.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges for pending Claims 1 and 8}.  
From ¶s 0029 to 0030 organometallic reagents that may be used in the primer composition include organotitanate, such as but is not limited to, tetrabutyl titanate, tetrapropoxy titanate, tetraethoxy titanate, tetraamyl titanate, titanium di-isopropoxy bis ethylacetoacetate, di-isopropoxy bis acetylacetonate, and any combination thereof {reading on used alone or in a mixture}.  From ¶ 0019 the primer composition for a total weight of 100 weight % may include between about 0.05 and about 5 percent by weight of ingredient (ii) organometallic, between about 0.1 and about 5 percent by weight of ingredient (v), polyorganosiloxane resin, and between about 20 and about 99.5 percent by weight of ingredient (i), solvent.  The amounts A) organosiloxane polymer, B) titanium compound, and solvent {reading on solvent of pending Claim 1 for the pending claims is for the low values:   1) 100+324.5 +2,000= 2424.5 while for the high values (II) of parts by weight of a total of 100+550+ 4843= 5,193.  Based on these totals, the amount of solvent ranges from 2000/2424.5 = 82.5 to 4843/5193 = 93.3 wt%.  The amount of solvent of Adachi ranging from 20 to 99.5 overlaps this range {for Claims 1 and 10}.  Also with the amount of A) siloxane of 100 and B) titanium of 324.5 to 550 and solvent from 2,000 to 4843 for a total of 2424.5 to 5193 parts by weight the amount of siloxane is 100/2424.5 4.1 wt % to 2.1 wt % and the wt % of titanium as low as 324.5/5193 = 6.2 wt%.  Adachi discloses a range for siloxane from 0.1 and about 5 percent by weight overlapping such 2.1 to 4.1 wt % and also discloses about 0.05 and about 5 wt% for the titanium compound.  Such ranges for the siloxane as well as that for the solvent overlap ranges in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”. a prima facie case of obviousness exists {for pending Claims 1 and 9}.  For the titanium compound the range of Adachi up to about 5 wt% titanium compound to that of the pending Claims from 6.2 wt% as set forth in MPEP 2144.05, in the case where it is apparent, that the instantly claimed amount from 6.2 wt% and that taught by Adachi of up to about 5 wt% are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.  In light of the case law cited above and given that there is only a “slight” difference between the amount of to about 5 wt% disclosed by Adachi and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 6.2 wt % disclosed in the present claims is but an obvious variant of the amounts disclosed in Adachi, and thereby one of ordinary skill in the art would have arrived at the claimed invention.  
However Adachi does not expressly disclose the titanium compound of formula (1).  
Zander discloses ¶s 0001, 0013, 0026-0029, 0043, 0067, 0088, 0091 and 0097 that for the field of the curable compositions like that of Adachi such as those utilized, for example, in adhesives, sealants, and coating materials a hardenable composition that contains at least one polymer A obtainable by reacting a polyether with at least one ethylenically unsaturated silane in the presence of a radical starter, the ethylenically unsaturated silane carrying at least one hydrolyzable group on the silicon atom.  The composition provides low viscosity prior to curing along with good elasticity after curing and a broad adhesion spectrum.  The composition is a mixture of at least two components, one of which is the polymer A, which can harden  in that at least polymer A is capable, under the influence of external conditions, in particular under the influence of moisture present in and/or deliberately introduced into the environment, of crosslinking with other polymer molecules by means of a chemical reaction of the reactive groups present in the polymer, and thereby transitioning from a plastically deformable state into a harder state.  Crosslinking can in general occur as a result of chemical and/or physical influences, i.e., alongside moisture as previously mentioned, also e.g. by the delivery of energy in the form of heat, light, or other electromagnetic radiation, but also by simply bringing the composition into contact with air or a reactive component.  Polymer A is preferably obtainable by reacting a polyether with at least one ethylenically unsaturated silane of the general formula (I):  R1R2C=C(R3)--R4--SiXYZ (I), in which R1, R2, and R3 are identical or different and denote, mutually independently, a hydrogen atom or an alkyl group having 1 to 6 carbon atoms, R4 denotes a chemical bond (to be understood here as a single bond) or a divalent organic group containing 1 to 10 atoms selected from carbon, oxygen, and nitrogen, and X, Y, and Z are identical or different; at least two of the substituents X, Y, and Z are, mutually independently, a methoxy, ethoxy, propyloxy, or butyloxy group.  The composition additionally contains one or more polymer(s) B terminated with at least one reactive silyl group, polymer B not being identical to a polymer A., where Polymer B is by preference an alkoxy- and/or acyloxysilane-terminated polymer.  
From ¶ 0067 the composition can also contain, alongside the aforesaid silylated polymers, further adjuvants and additives that can impart to it improved elastic properties, improved recovery capability, sufficiently long processing time, a fast curing time, and low residual tack. Included among these adjuvants and additives are adhesion promoters, catalysts, and plasticizers, as well as fillers.  A crosslinking catalyst, which can also be referred to as a "hardening catalyst," is preferably contained as a further constituent in a hardenable composition.  Suitable crosslinking catalysts for controlling the hardening rate of the hardenable compositions are, for example, organometallic compounds such as compounds of titanium, aluminum, and zirconium, or mixtures of one or more catalysts from one or more of the groups just mentioned, can be used as catalysts.  On the one hand it is thereby possible to avoid the use of tin compounds; on the other hand, better adhesion to organic surfaces.  Compounds that comprise hydroxy groups and/or substituted or unsubstituted alkoxy groups are suitable as titanium catalysts, i.e. titanium alkoxides of the general formula Ti(ORZ)4, where Rz is an organic group, by preference a substituted or unsubstituted hydrocarbon group having 1 to 20 carbon atoms, and the four --ORz alkoxy groups are identical or different.  One or more of the --ORz residues can also be replaced by --OCORz acyloxy groups.  From ¶ 0097 titanium chelate complexes can also be used such as:  diisopropoxytitanium bis(ethylacetoacetate), diisopropoxytitanium bis(acetylacetonate) and triisopropoxytitanium (ethylacetoacetate).  The latter is a homolog of formula (1) of pending Claim 1 with R2 as methyl.  
However, methyl and ethyl of triisopropoxytitanium (ethylacetoacetate) are homologs  - compounds differing regularly by the successive addition of the same chemical groups, in the present instance, methyl and ethyl differ by CH2, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are homologs “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.  In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the methyl in formula (1) disclosed in the present claims is but an obvious variant of the triisopropoxytitanium (ethylacetoacetate) disclosed in Zander, and thereby one of ordinary skill in the art would have arrived at the claimed invention.  This is particularly the case because Zander discloses at ¶ 0097 other titanium chelate complexes like triisopropoxytitanium (ethylacetoacetate) include diisopropoxytitanium bis(methylacetoacetate) and diethoxytitanium bis(acetylacetonate).  Showing that the non-alkoxy group of the titanium chelate can be (ethylacetoacetate) or (methylacetoacetate) or (acetylacetoacetate).  Such a triisopropoxytitanium (methylacetoacetate) reads on amended formula (1) which like triisopropoxytitanium (ethylacetoacetate) would be useful like the diisopropoxytitanium bis(ethylacetoacetate), and diisopropoxytitanium bis(acetylacetonate) corresponding to those of Adachi of titanium di-isopropoxy bis ethylacetoacetate, or titanium di-isopropoxy bis acetylacetonate.  Given that triisopropoxytitanium (ethylacetoacetate) or its homolog triisopropoxytitanium (methylacetoacetate) would be used as one like diisopropoxytitanium bis(ethylacetoacetate), diisopropoxytitanium bis(acetylacetonate) like Adachi then triisopropoxytitanium (ethylacetoacetate) or its homolog triisopropoxytitanium (methylacetoacetate) can be used for a catalyst or reagent for silyloxy functionality of polymers for adhesion like the polyorganosiloxane resin of Adachi.  
Zander discloses at ¶ 0159 a hardenable composition can be an adhesive, sealant, or coating material.  The composition exhibits a broad adhesion spectrum with use as an adhesive for adhesive bonding of plastics, metals, glass, ceramics, wood, wood materials, paper, paper materials, rubber, and textiles.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here from Adachi the organotitanates, such as tetrabutyl titanate, tetrapropoxy titanate, tetraethoxy titanate, tetraamyl titanate, titanium di-isopropoxy bis ethylacetoacetate, di-isopropoxy bis acetylacetonate, and any combination have the purpose of use with a siloxane polymer as organometallic reagent for adhesion.  Also from Zander titanium chelate complexes such as:  diisopropoxytitanium bis(ethylacetoacetate), diisopropoxytitanium bis(acetylacetonate) and triisopropoxytitanium (ethylacetoacetate) and its homolog of triisopropoxytitanium (methylacetoacetate) have the purpose of use with silyloxy polymers as a catalyst for adhesion use.  Given that titanium chelate complexes such as:  diisopropoxytitanium bis(ethylacetoacetate), diisopropoxytitanium bis(acetylacetonate) and triisopropoxytitanium (ethylacetoacetate) and its homolog triisopropoxytitanium (methylacetoacetate) have similar purposes, then triisopropoxytitanium (ethylacetoacetate) or its homolog triisopropoxytitanium (methylacetoacetate) can be substituted for or combined with diisopropoxytitanium bis(ethylacetoacetate), diisopropoxytitanium bis(acetylacetonate) in the Adachi primer.   
The recitation in the claims that the primer composition is “effective for improving the adhesion  between a substrate selected from organic resins, metals and resin-painted metals and a cured product of a room temperature curable organopolysiloxane composition” is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the position of the Office that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Adachi as modified by Zander disclose the primer composition for improving adhesion from Adachi and with broad adhesion spectrum from Zander as presently claimed, it is clear that the primer composition of Adachi as modified would be capable of performing the intended use, i.e. effective for improving adhesion, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Adachi to have the primer composition as afore-described, where from Zander a triisopropoxytitanium (ethylacetoacetate) or its homolog triisopropoxytitanium (methylacetoacetate) can be substituted for or combined with titanium di-isopropoxy bis ethylacetoacetate, or titanium di-isopropoxy bis acetylacetonate of Adachi for the same purpose of adhesion improvement motivated to obtain such adhesion improvement for plastics and metal as for pending Claims 1 and 8-10.  Furthermore the combination of Zander and Adachi has a reasonable expectation of success because both are directed to silyloxy containing polymers with titanium chelates for improving adherence to metals.  
Claims 2-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application publication 2015/0275045 Adachi et al (hereinafter “Adachi”) in view of U.S. Patent Application publication 2012/0108730, Zander et al. (hereinafter “Zander”) and U.S. 4,924016, Barfurth et al. (hereinafter “Barfurth”) evidenced by the article entitled “Structural Investigation of the Hydrolysis-Condensation Process of Modified Titanium Isopropoxide”, M.W. Jung et al. Bull. Korean Chem. Soc. Vol. 20, No. 12, 1999 (hereinafter “Jung”).  
Regarding Claims 2-3 and 8-10, Adachi in view of Zander is applied as to Claims 1 and 8-10 and hereby incorporated herein along with the disclosure of Adachi at from ¶s 0029 to 0030 organometallic reagents that may be used in the primer composition include organotitanate, such as but is not limited to, tetrabutyl titanate, tetrapropoxy titanate, tetraethoxy titanate, tetraamyl titanate, titanium di-isopropoxy bis ethylacetoacetate, di-isopropoxy bis acetylacetonate, and any combination thereof {reading on used alone or in a mixture}.  Also from Zander a triisopropoxytitanium (ethylacetoacetate) or its homolog triisopropoxytitanium (methylacetoacetate) can be substituted for or combined with titanium di-isopropoxy bis ethylacetoacetate, or titanium di-isopropoxy bis acetylacetonate of Adachi for the same purpose of adhesion improvement.  Such that any combination would be a mixture of the named organotitanate of tetraalkoxytitanate and titanate chelates as two types and these titanium chelates can include the triisopropoxytitanium (ethylacetoacetate) or its homolog triisopropoxytitanium (methylacetoacetate) with one or both di-isopropoxy bis ethylacetoacetate or di-isopropoxy bis acetylacetonate which are bis in acetoacetate for two acetoacetate chelates per titanium atom.  Given these two types tetraalkoxytitanate and titanate chelate and a ratio of the pending claims 2 and 3 such a mixture would be such that when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results.  Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  
However such a mixture of Adachi in view of Zander does not expressly disclose the ratio of reaction products of (B1) tetraorganooxytitanium, a partial hydrolytic condensate thereof and mixtures thereof and an organooxy-containing titanium chelate compound having two acetoacetate chelates per titanium atom, of (B2) or (B3) with the mole % of a titanium compound of 0.8 to 1.2 or 0.709 to 1.2 mole with formula in the range of at least 75 mol% or 85 mol % for pending Claims 2 or 3, respectively.  
Barfurth discloses in the abstract and at Col. 1 lines 5-15 and line 64 to Col. 2, line 68 and examples, and claims titanium chelates with 1 to 2 acetoacetic acid ester ligands and one to two alkoxy groups per titanium atom the sum of these ligands and the alkoxy groups being three as well as Ti-O-Ti bridge between two titanium atoms are formed by release of alcohol and condensation of mono- or bis-acetoacetic acid ester-Ti-(IV)-chelates which have up to 4 alkoxy groups per titanium atom.  Such acetoacetic acid ester chelates of titanium-IV along with a process for their preparation from the monomeric starting materials diisoproxybis( ethylacetoacetato )-titanium triisopropoxy- ethylacetoacetato-titanium by reaction with water and removal of the liberated alcohol by distillation for an alcohol-free chelate of titanium IV providing modifications of compound I which have a reduced tendency to crystallize but at the same time do not exhibit a noticeably altered reactivity.  From Example 3 triisopropoxy-ethylacetoacetato-titanium (II) is produced from 426 g (1.5 mols) of tetraisopropyl titanate placed into a 1-liter flask equipped with a stirrer, a thermometer a dropping funnel and a condenser, and, while stirring, the contents were admixed over a period of 20 minutes with 195 g (1.5 mols) of acetoacetic acid ethyl ester {reading on a mol ratio of 1 within the range of to 1.2 for pending Claims 2-3}, during which the temperature rose to 57ºC.  After stirring the mixture for another hour at 75 to 80ºC. the condenser was exchanged for a distillation bridge, and the isopropanol formed by the reaction was distilled off in vacuo (toward the end 12 mm Hg/72ºC. sump temperature).  93 g of isopropanol =about 100% of theory were obtained. 525 g =98.9% of theory of product II remained in the flask in the form of an orange liquid {as a homolog reading on at least 75 mol % for pending Claims 2 and 3 of the titanium compound, reading on reaction product of (B) and (B2) for pending Claim 2}.  Also example 2 discloses with 1,136 g (4 mols) of tetraisopropyl titanate introduced into a 4-liter flask equipped with a stirrer, a thermometer, a dropping funnel and a condenser, and the contents were admixed, while stirring, over a period of 10 min with 1.040 g (8 mols) of acetoacetic acid ethyl ester {i.e. a mol ratio of tetraorganooxytitanium to titanium chelate of 1:2 showing with higher amounts of acetoacetic acid ethyl ester more diisopropoxy-bis( ethylacetoacetato)-titanium (I) is produced.  
Jung evidences in the abstract, page 1394 last ¶ and page 1395, “Results and Discussion first ¶, page1396, first and second ¶s and conclusion that structures of modified Ti(OPri)4 with chelating ligands (L) such as ethylacetoacetate (Etac), acetylacetone,(Acac) and methylacetoacetate (Mtac) individually added to separate amounts of (TiOPri)4 in molar ratios of: 1:1, 2:1, and 3:1 confirmed an octahedral structure for a stoichiometric reaction for the production of the modified titanium alkoxide complexes taking place as following:  
Ti(OPr1)4 + x(Accac, Etac, Mtac: L) [Wingdings font/0xE0] Ti(OPri)4-x(L)x  +  xiPrOH. 

For modified titanium alkoxides with organic additives (chelating ligand) such as β-diketone and β-keto-ester such as acetylacetone, ethylacetoacetate, and methylacetoacetate the rate of the hydrolysis-condensation reaction is inversely proportional to the amount of ligand.  Furthermore, the reaction decreases in the following order of Ti-Mtac, Ti-Etac, and Ti-Acac, and the particle size in the TiO2 sol are dependent upon the properties of the ligand.  Therefore from Jung the material of Example 3 making up 100-98.9 % yielded triisopropoxy-ethylacetoacetato-titanium (II) or the 1.1 wt % is evidenced as unreacted titanium compounds of Ti(OPri)4 with chelating ligands (L) such as ethylacetoacetate (Etac), both titanium compounds and (B1) and (B2) or pending claim 2, with the low amount of ligand at a mole ratio of 1:1 and depending on the reaction rate for lower rate of hydrolyzation and condensation from the mono triisopropoxy-ethylacetoacetato-titanium (II) structure.   
From Claims 1 and 2 a titanium chelate with the condensation formula 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, wherein Y is RO or AC, R is alkyl of 1 to 4 carbon atoms, and AC is an alkylacetoacetato radical, is produced by reacting a titanium ester selected from the group consisting of diisopropoxy-bis(ethylacetoacetato)-titanium and triisopropoxy-ethylacetoacetato-titanium with 0.5 to 1 mol of water per 2 mols of titanium ester starting material, and removing the alcohol formed by the reaction from the reaction mixture of distillation {reading on the reaction product of pending Claim 3 from (B3) and (B1).  From Claim 3 the titanium chelate of the formula is produced by sequentially reacting tetraisopropyl titanate with acetoacetic acid ethyl ester and with 0.5 and 1 mole of water per 2 mols of titanium ester starting material, and subsequently removing the alcohol in the reaction mixture by distillation.  From Example 4 condensation product IIA was produced with 1:1 mole ratio of tetraisopropyl titanate and of acetoacetic acid ethyl ester.  After briefly heating the, reaction mixture to 75ºC. it was cooled to 50º C. and a mixture of 9 g (0.5 mol) of water and 240 g of isopropanol was added thereto over a period of 30 min.  After stirring the mixture for I hour at 70º C. the alcohol was distilled off in vacuo (toward the end 15 mm Hg/57º C. sump temperature), yielding 36g= 100% of theory of isopropanol and 303 g of product IIA = 100% of theory in the form of an orange liquid remained in the flask.  From example 5 in the use of silicon polymers with terminal hydroxyl groups in sealing compositions, two criteria-among many others-must be observed which are directly connected with the cross-linking of the individual molecules into high polymeric elastomers: stability and virtually complete unalterability of the product in the storage vessel under exclusion of air, and sufficiently rapid hardening upon contact with the humidity of the air.  Product IA is a 20% by weight solution and product IIA in a 50% by weight solution were tested as additive 1 and additive 3, respectively,by rapidly admixing with the silicone polymer at 3 wt% and 2 wt%, respectively, as in Table of column 6 and immediately locked in an air-tight storage vessel and showed improvement over silicone without additive.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Adachi as modified to have the primer composition, where a triisopropoxytitanium (ethylacetoacetate) or its homolog triisopropoxytitanium (methylacetoacetate) is substituted for or combined with titanium di-isopropoxy bis ethylacetoacetate, or titanium di-isopropoxy bis acetylacetonate as afore-described for Claim 1, where from Barfurth Ti(OPri)4 with chelating ligands (L) such as ethylacetoacetate (Etac) in a molar ratio of 1 are reacted to produce 98.9 wt % triisopropoxytitanium (ethylacetoacetate) or its homolog triisopropoxytitanium (methylacetoacetate) mixture with other oxyorgano titanium compounds in a mixture or in a molar ratio of 1 for a chelate of titanium IV of the condensation formula of triisopropoxytitanium (ethylacetoacetate) or its homolog triisopropoxytitanium (methylacetoacetate) like example 3 (B1) and diisopropoxy-bis( ethylacetoacetato)-titanium (I) (B3) from with 0.5 to 1 mol of water per 2 mols of titanium ester starting material substituted for or combined with like titanium compounds of Adachi as modified for the same purpose of adhesion or sealing motivated to obtain cross-linking of the individual molecules of silicon polymers into high polymeric elastomers with stability and virtually complete unalterability of the product in the storage vessel under exclusion of air, and sufficiently rapid hardening upon contact with the humidity of the air as for pending Claims 2-3 and 8-10.  Furthermore the combination of Barfurth and Adachi as modified with Zander have a reasonable expectation of success because both are directed to silyloxy containing polymers with titanium chelates for improving adherence as in sealing for the former.  
Regarding Claim 4, Adachi in view of Zander is applied as to Claim 1 or with Barfurth as applied to Claims 2-3 along with the disclosures of Adachi at ¶s 0004-0005 and 0031 and 0032.  From ¶ 0004-0005 there are numerous primers that are available for use in construction applications. Typically, these primers consist of reactive silanes, resins and/or other adhesion promoting molecules that are dissolved in solvents to improve the uniform coating of the surface to maximize adhesion development.  These solvents release volatile organic compounds (VOCs) into the atmosphere. Because many commonly used solvents are known to contribute to lowering air quality, there are regulatory pressures to reduce their use in almost every country throughout the world. Government Agencies like the United States Environmental Protection Agency (EPA) and states like California have placed limits on the VOC content of primers used in their jurisdictions. Various other government agencies and states have placed similar restrictions on the use of VOCs.  Therefore, there is currently a need for a more ecologically friendly primer to reduce air pollution and meet the VOC restrictions set by government agencies.  The listing of silanes at ¶s 0031-0032 is devoid of an isocyanurate ring and the silane has at least three hydrolyzable groups such as hydrocarbyl groups substituted with halogen with a fourth group which is preferably methyl.  These disclosures show the composition is preferably free of amino, epoxy ad isocyanurate ring-containing silanes thereby meeting claim 4.   
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Zander further in view of the article entitled “On the Hydrolytic Stability of Organic Ligands in Al-, Ti- and Zr-Alkoxide Complexes”, Dagobert Hoebbel et al., Journal of Sol-Gel Science and Technology 10, 115–126 (1997) (hereinafter “Hoebbel”).
Regarding Claim 5, Adachi in view of Zander is applied as to Claim 1, however Adachi as modified does not expressly disclose working or pot life.  
Hoebbel discloses in the abstract that the complexation degrees of Al-, Ti- and Zr-butoxide (M) with unsaturated and saturated β-diketones (3-allylpentane-2.4-dione-APD, acetylacetone-ACAC) and β-ketoesters (methacryloxyethyl-acetoacetate-MEAA, allylacetoacetate-AAA, ethylacetoacetate-EAA) as organic ligands (L) were examined by IR and 13C NMR spectroscopy and were found to be L :M ¸ 1:5. The hydrolytic stability of the ligands of the metal alkoxide complexes L:MD1/ during hydrolysis/condensation reactions at the molar ratio h (H2O:OR/ D 0:5–2.0 decreases with increasing H2O: complex ratio. Furthermore, the ligand stability depends on the type of metal in the complexes and decreases in the order Al->Zr->Ti-butoxide complexes at h D 1. The ACAC ligand likewise shows in the Al-, Ti and Zr-butoxide complexes a high hydrolytic stability (95–100%) at h D 1 within 7 days. The Ti- and Zr-butoxide complexes with β-ketoesters as ligand show at h D 1 a release to a different extent e.g., up to 60% in the case of the MEAA-ligand in the Ti-butoxide complex after 2 days. In general, the hydrolytic stability of the ligands in the Ti-butoxide complexes .L:MD1; h D 1/ decreases in the order ACAC>APD>AAA>EAA¸MEAA.  The hydrolysis/condensation reaction of complexes having a weak ligand stability leads to larger particle sizes in the sols than those with stable ACAC ligands.  The results contribute to a more controlled synthesis of sols and of new inorganic-organic hybrid polymers via the sol-gel process.  Given for a Ti-butoxide complex of up to 2 days such a period for hydrolytic stability is at least 20 minutes as in pending Claim 5.  Also Hoebbel divulges in the introduction § that organic ligands of the metal alkoxide complexes are more stable towards hydrolysis than the ligands with C-M bonds due to the chelate bond formation and sterical hindrance effects.  The organic complex ligands act as modifier of the condensation degree of metal alkoxides.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Adachi as modified to have the primer composition, where a triisopropoxytitanium (ethylacetoacetate) and its homolog triisopropoxytitanium (methylacetoacetate) can be substituted for or combined with titanium di-isopropoxy bis ethylacetoacetate, or titanium di-isopropoxy bis acetylacetonate, as afore-described for Claim 1, where from Hoebbel the hydrolytic stability for ligands in the Ti-butoxide complexes can be up to 2 days which would give workability for that period of time motivated to have a modifier of condensation degree with the use of metal alkoxides as for Claim 5.  The combination of Hoebbel with Adachi as modified has a reasonable expectation of success because both show Ti complexation of β-keto esters or β-diketone compounds with hydrolytic concerns given that Adachi can have water scavengers from ¶ 0044.   
Response to Arguments
Applicant’s arguments with amendments filed 8/26/2022 have been fully considered and are persuasive in regards to the objection of the specification and first rejection under 35 U.S.C. 112 (b).  However Applicants arguments with amendments with respect to the other rejection under 35 U.SC. 112 and 103 with the new grounds of rejection are not persuasive.   
Applicant submits that Applicants provided evidence of surprising and unexpected effects, as demonstrated by Examples 1 to 6 according to the specification as filed, e.g., as compared against Comparative Examples containing titanium chelate compound (i.e., diisopropoxytitanium bis(ethyl acetoacetate), in which two acetoacetate (R2CH2COCHCOOCH2R2) as a ligand are coordinated for one titanium atom (Ti).  Further Tables A and B from the response filed on December 2, 2021 are a compilation of Table I (paragraph [0062]) based on the description of paragraphs [0050] to [0061] in the specification as filed, and Examples 1-6 and Comparative Examples 1-6 were prepared as described in paragraphs [0048]-[0061] of the specification as filed.  Applicant contends that The primer composition of the amended claim 1, 2 or 3 comprises (A) MQ resin, (B) a titanium chelate compound having a specific molecular structure having only one acetoacetate: (CH3COCHCOOCH2R2) as a ligand for one titanium atom (Ti), represented by the formula: Ti(OR1)3(CH3COCHCOOCH2R2)1, or a mixture of organooxy-containing titanium compounds containing at least 75 or 80 mol¾ of the titanium chelate compound, and (C) a solvent, in each specific blending ratio; thereby, providing a primer composition which develops good adhesion to a variety of adherends, has improved durability in various items, and has a long working life, and a curtain wall unit using the primer composition.  Applicant asserts that the tables below show corrected calculation regarding only "Content of titanium compound represented by formula (1) in (B) /pbw" in Tables A and B.   
Given the corrected values for Tables A and B such tables should be submitted in a declaration showing the method of calculation. it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the position of the Office that the arguments provided by the applicant must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Further in response, the data are not persuasive given that they are not commensurate in scope with the scope of the present claims.  As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Applicants have not provided data to show that the unexpected results do in fact occur with a titanium compound of the formula of Claims 1-2 in at least 75 mol% and at least 80 mol% as actually present in the examples for unexpected results or is within this or any mol % of Claim 1.  Furthermore results alleged to be unexpected are not shown over the entire claimed range of any amount of the formula for Claim 1 for a titanium compound but only separate tetra-n-butoxytitanium and ethyl acetoacetate or diisopropoxytitanium bis(ethyl acetoacetate).  Also the entire range of molar ratio for the organosiloxane polymer in the examples has a molar ratio of D to Q units of 0.85 and not for the entire claimed range of 0.85 to 1 for all claims except some form of claim 8.  Also the examples do not show a molar ratio of organooxy-containing titanium compound for a mixture in Claim 1 or greater than 1.16 for B2 or B3 to B1 of Claims 2-3 where comparative example 6 has a ratio of 1.506 slightly above the 1.2 of the upper end claimed in the pending claims.  Also there is no indication in the examples of any reaction of tetrabutoxytitanate and of ethyl acetoacetate or organooxy-containing titanium compound or even with the diisopropoxytitanium bis(ethyl acetonacetate) as to how much results in formula (1) for at least at 75 or 80 mol% given any particular yields of any reaction under any conditions for unexpected results.    
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KENNETH J STACHEL/Primary Examiner, Art Unit 1787